Exhibit 10.1

 

Execution Version

 

MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 9 TO CREDIT AGREEMENT

 

This MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 9 TO CREDIT AGREEMENT (this
“Agreement”) dated as of November 6, 2014 (the “Effective Date”), is among Jones
Energy Holdings, LLC, a Delaware limited liability company (the “Borrower”),
Jones Energy, Inc., a Delaware corporation and the parent company of the
Borrower (“Jones Parent”), the undersigned subsidiaries of the Borrower as
guarantors (together with Jones Parent, collectively, the “Guarantors”), the
Lenders (as defined below), Wells Fargo Bank, N.A. (“Wells Fargo”), in its
capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Wells Fargo, Capital One, National Association, MUFG
Union Bank, N.A. (formerly known as Union Bank, N.A.), Toronto Dominion (New
York) LLC, Credit Agricole Corporate and Investment Bank, JPMorgan Chase Bank,
N.A., Comerica Bank, and SunTrust Bank (collectively, the “Assignors” and each
an “Assignor”), and BOKF, NA dba Bank of Texas, Citibank, N.A., Barclays Bank
PLC, and IBERIABANK (collectively, the “Assignees” and each an “Assignee”).

 

RECITALS

 

A.            The Borrower is party to that certain Credit Agreement dated as of
December 31, 2009 among the Borrower, the financial institutions party thereto
from time to time as lenders (the “Lenders”) and the Administrative Agent, as
heretofore amended (as so amended, the “Credit Agreement”).

 

B.            The Borrower has requested that the Lenders agree to increase the
Borrowing Base under the Credit Agreement, and, to provide for part of the
increase in the Borrowing Base, the Assignees have agreed to become a party to
the Credit Agreement pursuant to the terms hereof, and the Assignors wish to
assign certain percentages of their rights and obligations under the Credit
Agreement as Lenders to the Assignees pursuant to the terms hereof.

 

C.            After the assignment and assumption of the rights and obligations
as set forth herein have been made effective, the parties hereto wish to,
subject to the terms and conditions of this Agreement, (i) increase the
Borrowing Base and (ii) amend the Credit Agreement as provided herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.              Defined Terms.  As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Unless otherwise specifically defined
herein, each term defined in the Credit Agreement, as amended hereby, and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement, as amended hereby.

 

--------------------------------------------------------------------------------


 

Section 2.              Other Definitional Provisions.  Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified.  The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The term “including” means “including, without
limitation,”.  Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 

Section 3.              Master Assignment.

 

(a)           Assignments.  For an agreed consideration, each Assignor hereby
irrevocably and severally sells and assigns to each Assignee, without recourse
and without representation or warranty other than as expressly provided herein,
and each Assignee hereby irrevocably and severally purchases and assumes from
each Assignor, subject to the terms hereof and of the Credit Agreement, (i) such
percentage in and to all of such Assignor’s respective rights and obligations in
its capacity as a Lender under the Credit Agreement (including, without
limitation, such percentage interest in the Loans owing to such Assignor and
such Assignor’s risk participation and funded participation in Letters of Credit
existing as of the date hereof (prior to the effectiveness of this Agreement))
that would result in the Assignors and the Assignees having the respective
Maximum Credit Amounts set forth on Annex I attached hereto, and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of such Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Document or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above.  Each such sale
and assignment is without recourse to any Assignor and, except as expressly
provided in this Agreement, without representation or warranty by any Assignor. 
After giving effect to the sales and assignments pursuant to this Section 3 and
after giving effect to the increase in the Borrowing Base set forth in Section 4
below, each Lender’s (including each Assignee’s) Maximum Credit Amount will be
as set forth next to its name on Annex I attached hereto.

 

(b)           Representations and Warranties of Assignors.  Each Assignor
(i) represents and warrants that (A) it is the legal and beneficial owner of the
interests that it is assigning under clause (a) above, (B) such interests are
free and clear of any lien, encumbrance or other adverse claim and (C) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby;
and (ii) assumes no responsibility with respect to (A) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (B) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (C) the financial condition of the Borrower, its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (D) the performance or observance by the Borrower, its Subsidiaries
or Affiliates or any other Person of any of its obligations under any Loan
Document.

 

2

--------------------------------------------------------------------------------


 

(c)           Representations and Warranties of Assignee.  Each Assignee
(i) represents and warrants that (A) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement (if not already a Lender thereunder), (B) it meets all the
requirements to be an assignee under Section 12.04 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 12.04 of the
Credit Agreement), (C) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the interests assigned to it hereunder, shall have the obligations of a
Lender thereunder, (D) it is sophisticated with respect to decisions to acquire
assets of the type represented by the interests assigned to it hereunder and
either it, or the person exercising discretion in making its decision to acquire
the interests assigned to it hereunder, is experienced in acquiring assets of
such type, (E) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Agreement and to purchase the
interests assigned to it hereunder, (F) it has, independently and without
reliance upon the Administrative Agent or any Assignor or any other Assignee and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and to purchase
the interests assigned to it hereunder, and (G) it has delivered to the Borrower
and the Administrative Agent any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement; and (ii) agrees that (A) it will,
independently and without reliance on the Administrative Agent or any Assignor
or any other Assignee, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (B) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

(d)           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the interests assigned hereunder
(including payments of principal, interest, fees and other amounts) to the
relevant Assignors for amounts which have accrued to but excluding the Effective
Date and to the relevant Assignees for amounts which have accrued from and after
the Effective Date.  To the extent necessary, the Assignors and the Assignees
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of the
assignments contemplated hereby directly between themselves.

 

(e)           Consents.  The Borrower, the Administrative Agent and the Issuing
Bank hereby consent to the assignments made under this Section 3 to each
Assignee.

 

Section 4.              Increase in the Borrowing Base.  Subject to the terms of
this Agreement, as of the Effective Date, the Borrowing Base shall be increased
to $625,000,000 and such Borrowing Base shall remain in effect at that level
until the effective date of the next Borrowing Base redetermination made in
accordance with the terms of the Credit Agreement, as amended hereby.  The
parties hereto acknowledge and agree that the Borrowing Base redetermination set
forth in this Section 4 shall be and be deemed to be the Scheduled
Redetermination of the Borrowing Base under Section 2.07(b) of the Credit
Agreement for fall 2014.  Each Assignor’s

 

3

--------------------------------------------------------------------------------


 

and each Assignee’s Applicable Percentage of the resulting Borrowing Base, after
giving effect to the assignments made pursuant to Section 3 above and the
increase in the Borrowing Base set forth in this Section 4, is set forth in
Annex II attached hereto.

 

Section 5.              Amendments to Credit Agreement.

 

(a)           The Credit Agreement (other than the exhibits and schedules
thereto) is hereby amended and restated in its entirety as set forth in
Exhibit A attached hereto.

 

(b)           Exhibits I (Forms of U.S. Tax Compliance Certificates) to the
Credit Agreement is hereby deleted in its entirety and replaced with the
Exhibit I (Forms of U.S. Tax Compliance Certificates) attached hereto as
Exhibit I.

 

Section 6.              Credit Parties Representations and Warranties.  Each
Credit Party represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties of the Borrower and the Guarantors
contained in the Credit Agreement, as amended hereby, and the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any such representation or
warranty that already is qualified or modified by materiality in the text
thereof) on and as of the Effective Date as if made on as and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty that already is
qualified or modified by materiality in the text thereof) as of such earlier
date; (b) after giving effect to this Agreement, no Event of Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the limited liability company power and authority of such
Credit Party and have been duly authorized by appropriate limited liability
company action and proceedings; (d) this Agreement constitutes the legal, valid,
and binding obligation of such Credit Party enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
the Indebtedness (as such Indebtedness may be increased as a result of the
transactions contemplated hereby).

 

Section 7.              Conditions to Effectiveness.  This Agreement shall
become effective on the Effective Date and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:

 

(a)           The Administrative Agent, the Arranger and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder (including, without
limitation, the reasonable fees and expenses of Bracewell & Giuliani LLP, as
special counsel to the Administrative Agent).

 

4

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor each
setting forth resolutions of its board of directors or other appropriate
governing body with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, the officers of
the Borrower or such Guarantor (y) who are authorized to sign the Loan Documents
to which the Borrower or such Guarantor is a party and (z) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, specimen signatures of such authorized officers, and the
Organizational Documents of the Borrower and such Guarantor, certified as being
true and complete, or if applicable, certifying that there has been no change
thereto since the date of a previously-delivered certificate of the Secretary or
an Assistant Secretary of the Borrower or such Guarantor.  The Administrative
Agent and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.

 

(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence and qualification of
the Borrower and each Guarantor in its jurisdiction of formation.

 

(d)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.

 

(e)           The Administrative Agent shall have received a duly executed Note
payable to the order of any Lender requesting a Note in a principal amount equal
to its Maximum Credit Amount dated as of the date hereof.

 

(f)            The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of reaffirmations and amendments to the mortgages and
deeds of trust that the Borrower or any Guarantor has provided to the
Administrative Agent prior to the date hereof, each in form and substance
satisfactory to the Administrative Agent.  The Administrative Agent shall be
reasonably satisfied that such mortgages and deeds of trust, as reaffirmed and
amended, create first priority, perfected Liens (subject only to the Liens
permitted by Section 9.03 of the Credit Agreement) on at least 80% of the
Engineered Value of the Oil and Gas Properties evaluated in the Reserve Report
delivered to the Administrative Agent most recently.

 

(g)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, an opinion of
Baker Botts L.L.P., counsel to the Credit Parties.

 

(h)           Subject to Section 8.12(a) of the Credit Agreement, as amended
hereby, the Administrative Agent shall have received title information as the
Administrative Agent may reasonably require with respect to the Oil and Gas
Properties evaluated in the Reserve Report delivered to the Administrative Agent
most recently.

 

5

--------------------------------------------------------------------------------


 

(i)            The Administrative Agent shall have received appropriate UCC
search reports for the jurisdiction of organization of each Credit Party
reflecting no prior Liens (other than Liens permitted by Section 9.03 of the
Credit Agreement) encumbering the Properties of the Credit Parties.

 

(j)            The Administrative Agent shall have received all documentation
and other information that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

 

(k)           The representations and warranties in this Agreement shall be true
and correct in all material respects.

 

Section 8.              Acknowledgments and Agreements.

 

(a)           The Borrower acknowledges that on the date hereof all outstanding
Indebtedness is payable in accordance with its terms and the Borrower waives any
defense, offset, counterclaim or recoupment with respect thereto.

 

(b)           The Administrative Agent, the Issuing Bank, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents, as amended hereby.  This Agreement shall not constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, as amended hereby, (ii) any of the agreements, terms or conditions
contained in any of the Loan Documents, as amended hereby, (iii) any rights or
remedies of the Administrative Agent, the Issuing Bank, or any Lender with
respect to the Loan Documents, as amended hereby, or (iv) the rights of the
Administrative Agent, the Issuing Bank, or any Lender to collect the full
amounts owing to them under the Loan Documents, as amended hereby.

 

(c)           The Borrower, each Guarantor, the Administrative Agent, the
Issuing Bank and each Lender do hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledge and agree that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and each Guarantor acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, the
Guarantee and Collateral Agreement, and the other Loan Documents are not
impaired in any respect by this Agreement.

 

(d)           From and after the Effective Date, all references to the Credit
Agreement in the Loan Documents shall mean the Credit Agreement, as amended by
this Agreement.  This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents.

 

Section 9.              Reaffirmation of the Guaranty.  Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guarantee and Collateral Agreement are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of all of the Obligations (as defined in the
Guarantee and Collateral Agreement), as such Obligations may have been amended
by this Agreement, and its execution and delivery of this Agreement does not
indicate or establish an approval or consent

 

6

--------------------------------------------------------------------------------


 

requirement by such Guarantor under the Guarantee and Collateral Agreement in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement, the Notes or any of the other Loan Documents.

 

Section 10.            Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile or PDF electronic mail signature, and all such signatures shall be
effective as originals.

 

Section 11.            Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

 

Section 12.            Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

 

Section 13.            Governing Law.  This Agreement shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

 

Section 14.            Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President, Chief Financial

 

 

Officer, Secretary and Treasurer

 

 

GUARANTORS:

JONES ENERGY, INC.

 

JONES ENERGY, LLC

 

NOSLEY ASSETS, LLC

 

 

 

 

 

Each by:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President, Chief

 

 

Financial Officer, Secretary

 

 

and Treasurer

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

ISSUING BANK/LENDER/

ASSIGNOR:

WELLS FARGO BANK, N.A.,

 

 

 

 

 

By:

/s/ Paul A. Squires

 

 

Paul A. Squires

 

 

Managing Director

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

MUFG UNION BANK, N.A.

 

(formerly known as Union Bank, N.A.)

 

 

 

 

 

By:

/s/ Rachel Bowman

 

Name:

Rachel Bowman

 

Title:

Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK

 

 

 

 

 

By:

/s/ Dennis Petito

 

Name:

Dennis Petito

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Director

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

Name:

Jo Linda Papadakis

 

Title:

Authorized Officer

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

By:

/s/ Masood Fikree

 

Name:

Masood Fikree

 

Title:

Authorized Signatory

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

COMERICA BANK

 

 

 

 

 

By:

/s/ Jeffery Treadway

 

Name:

Jeffery Treadway

 

Title:

Senior Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Shannon Juhan

 

Name:

Shannon Juhan

 

Title:

Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNEE:

BOKF, NA dba Bank of Texas

 

 

 

 

 

By:

/s/ Colin Watson

 

Name:

Colin Watson

 

Title:

Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNEE:

Citibank, N.A.

 

 

 

 

 

By:

/s/ Cliff Vaz

 

Name:

Cliff Vaz

 

Title:

Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNEE:

Barclays Bank PLC

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name:

Vanessa Kurbatskiy

 

Title:

Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNEE:

IBERIABANK

 

 

 

 

 

By:

/s/ Cameron D. Jones

 

Name:

Cameron D. Jones

 

Title:

Senior Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

Wells Fargo Bank, N.A.

 

16.0000000

%

$

160,000,000.00

 

MUFG Union Bank, N.A.

 

11.2000000

%

$

112,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

11.2000000

%

$

112,000,000.00

 

Capital One, National Association

 

11.2000000

%

$

112,000,000.00

 

JPMorgan Chase Bank, N.A.

 

11.2000000

%

$

112,000,000.00

 

Toronto Dominion (New York) LLC

 

8.0000000

%

$

80,000,000.00

 

Comerica Bank

 

8.0000000

%

$

80,000,000.00

 

SunTrust Bank

 

8.0000000

%

$

80,000,000.00

 

BOKF, NA dba Bank of Texas

 

4.8000000

%

$

48,000,000.00

 

Citibank, N.A.

 

3.6000000

%

$

36,000,000.00

 

Barclays Bank PLC

 

3.6000000

%

$

36,000,000.00

 

IBERIABANK

 

3.2000000

%

$

32,000,000.00

 

TOTAL

 

100.0000000

%

$

1,000,000,000.00

 

 

--------------------------------------------------------------------------------


 

ANNEX II

BORROWING BASE AS OF NOVEMBER 6, 2014*

 

Name of Lender

 

Applicable
Percentage

 

Applicable Percentage of the
Borrowing Base

 

Wells Fargo Bank, N.A.

 

16.0000000

%

$

100,000,000.00

 

MUFG Union Bank, N.A.

 

11.2000000

%

$

70,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

11.2000000

%

$

70,000,000.00

 

Capital One, National Association

 

11.2000000

%

$

70,000,000.00

 

JPMorgan Chase Bank, N.A.

 

11.2000000

%

$

70,000,000.00

 

Toronto Dominion (New York) LLC

 

8.0000000

%

$

50,000,000.00

 

Comerica Bank

 

8.0000000

%

$

50,000,000.00

 

SunTrust Bank

 

8.0000000

%

$

50,000,000.00

 

BOKF, NA dba Bank of Texas

 

4.8000000

%

$

30,000,000.00

 

Citibank, N.A.

 

3.6000000

%

$

22,500,000.00

 

Barclays Bank PLC

 

3.6000000

%

$

22,500,000.00

 

IBERIABANK

 

3.2000000

%

$

20,000,000.00

 

TOTAL

 

100.0000000

%

$

625,000,000.00

 

 

--------------------------------------------------------------------------------

*Borrowing Base is subject to redetermination pursuant to the terms of the
Credit Agreement, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORMS OF U.S. TAX COMPLIANCE CERTIFICATES

 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 31, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among JONES ENERGY HOLDINGS, LLC, a Delaware limited liability
company, JONES ENERGY, INC., a Delaware corporation, each of the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 31, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among JONES ENERGY HOLDINGS, LLC, a Delaware limited liability
company, JONES ENERGY, INC., a Delaware corporation, each of the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 31, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among JONES ENERGY HOLDINGS, LLC, a Delaware limited liability
company, JONES ENERGY, INC., a Delaware corporation, each of the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 31, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among JONES ENERGY HOLDINGS, LLC, a Delaware limited liability
company, JONES ENERGY, INC., a Delaware corporation, each of the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------